DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 9, 18 and 19 are objected to because of the following informalities:  Spelling error “logic procession unit” should be “logic processing unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the image test system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are rejected under 35 U.S.C. 112(b) by virtue of theirdependence from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Espacenet English translation of Kameyama et al. JP 2000/243803 A.

Regarding claim 1, Kameyama teaches an image test system (fig. 1, elm. 20, par. [0020]), comprising: a test assembly (fig. 1, elm. 34, par. [0018]-[0019]), for capturing test signals (fig. 1, extracting the potentials of the output terminal and the ground terminal of the CCD, par. [0017]) from a test object (fig. 1, elm. 5, par. [0018]); and the test assembly including: a first transmission interface (fig. 1, elm. 36, par. [0018]), for receiving the test signals (fig. 1, output signal of the DUT 5, par. [0019]); an interface conversion circuit (fig. 1, elm. 10, 11, par. [0018]) (fig. 1, elm. 12, 13, par. [0019]), for connecting with the first transmission interface, and for converting signal transmission forms (fig. 1, gain, impedance and noise, par. [0019]) of the test signals; a second transmission interface (fig. 1, elm. 16, par. [0019]), connected with the interface conversion circuit, wherein the first transmission interface and the second transmission interface correspond to different signal transmission forms (differential signal transmission, par. [0020]-[0022]); and an image capture card (fig. 2, elm. 27-31, par. [0010]-[0011]), for connecting with the second transmission interface, and capturing image data (image processing apparatus 31, par. [0011]) from the test signals.  
Regarding claim 11, Kameyama teaches a test assembly (fig. 1, elm. 34, par. [0018]-[0019]), arranged in the image test system (fig. 1, elm. 20, par. [0020]), for capturing tested signals (fig. 1, extracting the potentials of the output terminal and the ground terminal of the CCD, par. [0017]) of a test object (fig. 1, elm. 5, par. [0018]), and the test assembly comprising: a first transmission interface (fig. 1, elm. 36, par. [0018]), for receiving the test signals; an interface conversion circuit (fig. 1, elm. 10, 11, par. [0018]) (fig. 1, elm. 12, 13, par. [0019]), for connecting with the first transmission interface, and for converting signal transmission forms (fig. 1, gain, impedance and noise, par. [0019]) of the test signals; and a second transmission interface (fig. 1, elm. 16, par. [0019]), for connecting with the interface conversion circuit, wherein the first transmission interface and the second transmission interface correspond to different signal transmission forms (differential signal transmission by elm. 16, par. [0020]-[0022]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama as applied to claim 1 above, and further in view of Wiley US 2017/0019186 A1 (hereinafter referred to as Wiley).

Regarding claim 2, Kameyama teaches the image test system as claimed in claim 1, 
Kameyama does not teach wherein the first transmission interface relates to a Mobile Industry Processor Interface C-PHY Interface (MIPI C-PHY interface), and includes a 3-wires serial signal channel.  
However Wiley teaches wherein the first transmission interface relates to a Mobile Industry Processor Interface C-PHY Interface (MIPI C-PHY interface), and includes a 3-wires serial signal channel (par. [0049]-[0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide to MIPI C-PHY interface uses three signal wires with three possible levels for the signals higher data rates at low transition rate and lower power, as taught in Wiley in modifying the apparatus of Kameyama. The motivation would be ability to support higher bandwidth with lower power, area and wires.

Regarding claim 3, Kameyama teaches the image test system as claimed in claim 1, 
Kameyama does not teach wherein the second transmission interface relates to a high-speed logic interface, and includes three pairs of high-speed logic signal channels.  
par. [0049]-[0055]).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 4, Kameyama and Wiley teaches the image test system as claimed in claim 3, Kameyama also teaches wherein the second transmission interface includes one of the following types: low voltage differential signaling (LVDS) (differential signal transmission by elm. 16, par. [0020]-[0022]); current mode logic (CML); positive emitter coupled logic (PECL); and negative emitter coupled logic (NECL).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama as applied to claim 1 above, and further in view of Granicher et al. US 2006/0170435 A1 (hereinafter referred to as Granicher).

Regarding claim 5, Kameyama teaches the image test system as claimed in claim 1, wherein the test assembly (fig. 1, elm. 34, par. [0018]-[0019]), relates to a probe card (fig. 3, elm. 35, par. [0009]). 
Kameyama does no teach includes a probe card sub-board, such that the interface conversion circuit is arranged on the probe card sub-board.  
Granicher teaches a probe card sub-board (fig. 6, elm. 100, par. [0032]).
 between test system controller interface connectors as taught in Granicher in modifying the apparatus of Kameyama. The motivation would be different daughter cards can be easily installed, can include differing components depending on test requirements and available space.
Kameyama teaches such that the interface conversion circuit is arranged on the probe card (fig. 1, elm. 35, par. [0019]). Changing the location of interface conversion circuit from the location shown by Kameyama to a location on the second end of the probe card, absent any criticality, is only considered to be an obvious modification of the Kameyama device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.

Regarding claim 6, Kameyama and Granicher teaches the image test system as claimed in claim 5.
Kameyama also teaches such that the probe card is arranged on the image capture card (image processing apparatus 31, par. [0011]). Changing the location of the image capture card from the location shown by Kameyama to a location on a probe card, absent any criticality, is only considered to be an obvious modification of the Kameyama device that a person having ordinary skill in the art at the time the invention In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
The references are combined for the same reason already applied in the rejection of claim 5.

Regarding claim 7, Kameyama and Granicher teaches the image test system as claimed in claim 6, 
Kameyama also teaches wherein the probe card (fig. 3, elm. 35, par. [0009]), includes a plurality of probes (fig. 3, elm. 36, par. [0009]), and a signal transmission 
route distance between the probes and the probe card sub-board is smaller than or equal to 10 cm.  
Regarding the signal transmission route distance between the probes and the probe card sub-board: Kameyama and Granicher disclose a signal transmission route distance between the probes and the probe card sub-board but does not disclose a particular value for this parameter. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide to a signal transmission route distance between the probes and the probe card sub-board is smaller than or equal to 10 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama as applied to claim 11 above, and further in view of Wiley US 2017/0019186 A1.

Regarding claim 12, Kameyama teaches the test assembly as claimed in claim 11, Kameyama does not teach wherein the first transmission interface relates to a Mobile Industry Processor Interface C-PHY Interface (MIPI C-PHY interface), and includes a 3-wires serial signal channel.  
However Wiley teaches wherein the first transmission interface relates to a Mobile Industry Processor Interface C-PHY Interface (MIPI C-PHY interface), and includes a 3-wires serial signal channel (par. [0049]-[0055]).
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 13, Kameyama teaches the test assembly as claimed in claim 11, Kameyama does not teach wherein the second transmission interface relates to a high-speed logic interface, and includes three pairs of high-speed logic signal channels.  
However, Wiley teaches wherein the second transmission interface relates to a high-speed logic interface, and includes three pairs of high-speed logic signal channels (par. [0049]-[0055]).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 14, Kameyama and Wiley’86 teaches the test assembly as claimed in claim 13, Kameyama also teaches wherein the second transmission interface includes one of the following types: low voltage differential signaling (LVDS) (differential signal transmission by elm. 16, par. [0020]-[0022]); current mode logic (CML); positive emitter coupled logic (PECL); and negative emitter coupled logic (NECL).  

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama as applied to claim 11 above, and further in view of Granicher.

Regarding claim 15, Kameyama teaches the test assembly as claimed in claim 11, wherein the test assembly (fig. 1, elm. 34, par. [0018]-[0019]) relates to a probe card (fig. 3, elm. 35, par. [0009]). 
Kameyama does no teach includes a probe card sub-board, such that the interface conversion circuit is arranged on the probe card sub-board.  
Granicher teaches a probe card sub-board (fig. 6, elm. 100, par. [0032]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple or different removable daughter cards dependent on the testing environment and space availability between test system controller interface connectors as taught in Granicher in modifying the apparatus of Kameyama. The motivation would be different daughter cards can be easily installed, can include differing components depending on test requirements and available space.
In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.

Regarding claim 16, Kameyama and Granicher teaches the test assembly as claimed in claim 15, 
Kameyama also teaches wherein the image test system (fig. 1, elm. 20, par. [0020]), includes an image capture card (image processing apparatus 31, par. [0011]) for connecting with the second transmission interface(fig. 1, elm. 16, par. [0019]), so as to obtain image data from the test signals (image processing apparatus 31, par. [0011]).
Kameyama also teaches such that the probe card is arranged on the image capture card (image processing apparatus 31, par. [0011]). Changing the location of the image capture card from the location shown by Kameyama to a location on a probe card, absent any criticality, is only considered to be an obvious modification of the Kameyama device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.
The references are combined for the same reason already applied in the rejection of claim 15.

Regarding claim 17, Kameyama and Granicher teaches the test assembly as claimed in claim 16, Kameyama also teaches wherein the probe card (fig. 3, elm. 35, par. [0009]), includes a plurality of probes (fig. 3, elm. 36, par. [0009]).
Regarding the signal transmission route distance between the probes and the probe card sub-board: Kameyama and Granicher disclose a signal transmission route distance between the probes and the probe card sub-board but does not disclose a particular value for this parameter. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide to a signal transmission route distance between the probes and the probe card sub-board is smaller than or equal to 10 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05.

Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior art of record does not teach alone or in combination a fuzzy controller for performing a clock data recovering procedure to the image data in combination with all other elements in claim.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858